                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RICHARD MEYER,                                   §
                                                 §
       Plaintiff,                                §
                                                 §          CASE NO. 1:18-CV-00800-LY
v.                                               §
                                                 §
MARK WAID,                                       §
                                                 §
       Defendant.                                §


               UNOPPOSED MOTION FOR EXTENSION OF TIME TO
            FILE ANSWER OR MOTION PURSUANT TO FED. R. CIV. P. 12

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       1.      Defendant Mark Waid (“Defendant”) was served by Richard Meyer (“Plaintiff”) in

this case on September 21, 2018. Defendant’s deadline to file his answer or a motion pursuant to

Fed. R. Civ. P. 12 is October 12, 2018.

       2.      Defendant requests that the Court extend the deadline for Defendant to file his

answer or a motion pursuant to Fed. R. Civ. P. 12 by three weeks, until November 2, 2018.

       3.      Defendant requests the extension to allow him sufficient time to prepare his answer

or a motion pursuant to Fed. R. Civ. P. 12.

       4.      This motion has been filed prior to the expiration of Defendant’s deadline to file

his answer or a motion pursuant to Fed. R. Civ. P. 12.

       5.      Certificate of Conference: Counsel for Defendant, Beverly Reeves, has conferred

with counsel for Plaintiff, Dan Byrne, regarding the relief requested in this motion. Plaintiff

consents to the proposed extension requested in this motion.
       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that the

Court sign the attached order granting the extension requested herein.

                                                      Respectfully submitted,

                                                      REEVES & BRIGHTWELL LLP


                                                      /s/ Beverly Reeves
                                                      Beverly Reeves
                                                      State Bar No. 16716500
                                                      breeves@reevesbrightwell.com
                                                      Ryan Pierce
                                                      State Bar No. 24035413
                                                      rpierce@reevesbrightwell.com
                                                      221 W. 6th Street, Suite 1000
                                                      Austin, TX 78701-3410
                                                      512.334.4500 Telephone
                                                      512.334.4492 Facsimile

                                                      ATTORNEYS FOR DEFENDANT
                                                      MARK WAID




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of October 2018, a true and correct copy of the foregoing

document was sent via CM/ECF electronic filing and/or U.S. mail to the following:

               Daniel H. Byrne
               Dale L. Roberts
               Fritz, Byrne, Head & Gilstrap, PLLC
               221 W. 6th Street, Suite 960
               Austin, TX 78701
               dbyrne@fbhg.law
               droberts@fbhg.law



                                                       /s/ Beverly Reeves
                                                       Beverly Reeves



                                                -2-
